DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3 and 5 – 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by De Foras et al. (United States Patent Application US 2019/0294845 A1), hereinafter referenced as De Foras.
Regarding Claim 1, De Foras discloses “A fingerprint identification sensing module” (Figure 1, Item 100 ‘PMUT’), “comprising: a first electrode” (Figure 1, Item 108 ‘upper electrode’), “and a second electrode” (Figure 1, Item 106 ‘lower electrode’), “the first electrode and the second electrode being arranged opposite: a piezoelectric material layer, interposed between the first electrode and the second electrode” (Figure 1, Items 
Regarding Claim 2, De Foras discloses everything as claimed as applied above (See Claim 1). In addition, De Foras discloses “wherein a material for the damping layer is any one of butyl rubber, acrylate rubber, nitrile rubber, silicone rubber, nitrile rubber 
Regarding Claim 3, De Foras discloses “A fingerprint identification sensing module” (Figure 1, Item 100 ‘PMUT’), “comprising: a first electrode” (Figure 1, Item 108 ‘upper electrode’), “and a second electrode” (Figure 1, Item 106 ‘lower electrode’), “the first electrode and the second electrode being arranged opposite: a piezoelectric material layer, interposed between the first electrode and the second electrode” (Figure 1, Items 108, 106, 110 ‘piezoelectric layer’ (Notice that first electrode 108 and second electrode 106 are arranged opposite with a piezoelectric layer 100 interposed between.)), “and a damping layer, arranged on a surface of the first electrode” (Figure 1, Item 114 ‘acoustic coupling layer’ and Paragraph [0060], Lines 7 – 10 (Notice that damping layer 114 is arranged on surface of the first electrode 102 through support layer 112.)). 
Regarding Claim 5, De Foras discloses everything as claimed as applied above (See Claim 3). In addition, De Foras discloses “wherein the damping layer is arranged on the surface of the first electrode away from the piezoelectric material layer” (Figure 1 (Notice that damping layer 114 is arranged on the surface of the first electrode 108 away from the piezoelectric material layer 110.)).
Regarding Claim 6, De Foras discloses everything as claimed as applied above (See Claim 3). In addition, De Foras discloses “wherein the fingerprint identification sensing module further comprises a supporting layer; the first electrode is arranged on the supporting layer and supported by the supporting layer” (Figure 1, Items 102 ‘surrounding edge support’, 104 ‘interior edge support’ (Notice that first electrode 108 is 
Regarding Claim 7, De Foras discloses everything as claimed as applied above (See Claim 3). In addition, De Foras discloses “wherein a material for the damping layer is any one of butyl rubber, acrylate rubber, nitrile rubber, silicone rubber, nitrile rubber and silicone rubber blends, polyurethane, polyvinyl chloride, and epoxy resin” (Paragraph [0053], Lines 6 – 12 (Notice that Claim 2 is met with respect to the disclosure of ‘epoxy’ and the alternative “any one of” condition.)).
Regarding Claim 8, De Foras discloses everything as claimed as applied above (See Claim 3). In addition, De Foras discloses “wherein the piezoelectric material layer is any one of aluminum nitride (AIN), lead zirconate titanate (PZT), polyvinylidene fluoride (PVDF), and polyvinylidene fluoride-trifluoroethylene copolymer (P (VDF-TrFE))”  (Paragraph [0056], Lines 1-3 (Notice that Claim 8 is met with respect to the disclosure of ‘aluminum nitride (AlN)’ and the alternative “any one of” condition.)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (United States Patent Application Publication US 2019/0205595 A1), hereinafter referenced as Gong, in view of De Foras.
Regarding Claim 9, Gong discloses “A display panel” (Figure 42, Item 3400 ‘display device’), “comprising: a first substrate” (Figure 42, Item 112 ‘substrate’), “and a fingerprint identification sensing module” (Figure 42, Item 140 ‘fingerprint sensor’), and “wherein the fingerprint identification sensing module is arranged on the first substrate” (Figure 42 (Notice that fingerprint identification sensing module 140 is arranged on substrate 112.)). However, Gong fails to explicitly disclose “comprising: a first electrode and a second electrode; the first electrode and the second electrode being arranged opposite; a piezoelectric material laver, interposed between the first electrode and the second electrode: and a damping laver, arranged on a surface of the first electrode”.
In a similar filed of endeavor, De Foras teaches a fingerprint identification module having first and second electrodes oppositely arranged with a piezoelectric layer inbetween (Figure 1, Items 108 ‘upper electrode’, 106 ‘lower electrode’, 110 ‘piezoelectric layer’ (Notice that first electrode 108 and second electrode 106 are arranged opposite 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a first electrode and a second electrode; the first electrode and the second electrode being arranged opposite; a piezoelectric material laver, interposed between the first electrode and the second electrode” because one having ordinary skill in the art would want to supply electrical charge for creating ultrasonic waves (De Foras, Paragraph [0057], Lines 1 – 3 and Paragraph [0056], Lines 13 – 14). In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a damping laver, arranged on a surface of the first electrode” because one having ordinary skill in the art would want to provide acoustic coupling (De Foras, Paragraph [0060], Lines 7 – 9).
Regarding Claim 10, Gong and De Foras, the combination of hereinafter referenced as GD, disclose/ teach everything claimed as applied above (See Claim 9). In addition, Gong fails to explicitly disclose “wherein a damping layer is arranged: (a) on a surface of a first electrode facing a piezoelectric material layer so that the damping layer is interposed between the first electrode and the piezoelectric maternal layer; or (b) on a surface of a first electrode away from the piezoelectric material layer”. However, De Foras teaches the formation of a damping layer 114 on a surface a first electrode 108 away from piezoelectric material layer 110 (Figure 1 (Notice that damping layer 114 is arranged 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein a damping layer is arranged: (a) on a surface of a first electrode facing a piezoelectric material layer so that the damping layer is interposed between the first electrode and the piezoelectric maternal layer; or (b) on a surface of a first electrode away from the piezoelectric material layer” because one having ordinary skill in the art would want to provide acoustic coupling (De Foras, Paragraph [0060], Lines 7 – 9).
Regarding Claim 11, GD disclose/ teach everything claimed as applied above (See Claim 9). In addition, Gong discloses “wherein the first substrate comprises a display area and a non-display area” (Figure 42 (Notice that a non-display area is to the left and right of electroluminescence element 122 and that said non-display area corresponds to an area of substrate 112 and that a display area is in the area of electroluminescence element 122 and that said display area corresponds to an area of substrate 112.)),  “the fingerprint identification sensing module is arranged in the non-display area of the first substrate or the display area of the first substrate” (Figure 42 (Notice that fingerprint identification sensing module 140 is arranged in a portion of said non-display area and in all of said display area.)).
Regarding Claim 12, GD disclose/ teach everything claimed as applied above (See Claim 9). In addition, Gong discloses “wherein the display panel further comprises:
a display element layer, arranged on the first substrate and covering the fingerprint identification sensing module” (Figure 42 (Notice that a display element layer comprising 
Regarding Claim 13, GD disclose/ teach everything claimed as applied above (See Claim 12). In addition, Gong discloses “wherein the display panel further comprises a touch-control layer; the touch-control layer is arranged on a surface of the second substrate” (Figure 42, Item 220 ‘touch panel’ (Notice that touch panel 220 provides a touch-control layer arranged on a surface of the second substrate 246 via layers 244, 242, and 240.)).
Regarding Claim 14, GD disclose/ teach everything claimed as applied above (See Claim 13). In addition, Gong discloses “wherein the touch-control layer is arranged on the surface of the second substrate facing the display element layer so that the touch-control layer is interposed between the display element layer and the second substrate”  (Figure 42, Item 220 ‘touch panel’ (Notice that touch panel 220 provides a touch-control layer arranged on a surface of the second substrate 246 via layers 244, 242, and 240 which faces the display element layer comprising electroluminescence element 122 and said touch-control layer is interposed between the display element layer comprising electroluminescence element 122 and second substrate 246.)).
Regarding Claim 15, GD disclose/ teach everything claimed as applied above (See Claim 13). In addition, Gong discloses “wherein the touch-control layer is arranged .
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In the prior art of record, it has been shown to provide the limitations of Claim 3 from which Claim 4 is dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claim 4 in combination with those of Claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        September 11, 2021